Title: From Thomas Jefferson to Richard Hanson, 7 November 1790
From: Jefferson, Thomas
To: Hanson, Richard



Dear Sir
Monticello Nov. 7. 1790.

Having visited my estate with a view to settle the affairs of the year, and being now on my departure, I presume it will be desireable to you to know, as it was to myself, the prospect of making my stipulated payment of the ensuing year. The wheat and other small resource of the estate, with the outstanding debts, are found somewhat more than sufficient to pay every existing demand against me, excepting the two to Jones, and Kippen & co. They are therefore so appropriated, and the whole of the tobacco is left clear for these two demands. As nearly as can be estimated safely in the present state of the crop, my part will be about 69,000 ℔ with which £700. sterl. is to be paid. I leave directions with Colo. Nicholas Lewis, who takes care of my affairs, if 20/ sterl. can be got, to sell it in the country: otherwise to sell the 14,000 ℔ of it which is injured by firing, for what it will fetch, and to ship the residue to James Maury of Liverpool. If it is sold in the country, the proceeds shall be paid in the country: if in Britain, they shall be paid in Britain by order on Maury (not by bill of exchange). This I think the best possible arrangement for us all, for in this our interest is the same. I shall write you further at some future time, and am Dr. Sir your most obedt. hble servt,

Th: Jefferson


P.S. I wish you would take the whole, or your part @ 20/ sterling. If your part only, the qualities should be exactly proportioned.


